DETAILED ACTION

The Amendment by Applicant on 05/26/2022 is entered.

Claims 1-15 are canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 05/26/2022 have been fully considered and they are found persuasive.

The objection of claims 20 because informalities is withdrawn.  

Allowable Subject Matter/Reasons for Allowance
Claims 16-30 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Wang. Wang teaches a thermoplastic composition comprising a blend of 64.2 parts aromatic polycarbonate resin (PC1/PC2), 20 parts talc (F1/F2) and 2 parts maleic anhydride modified ethylene-octene copolymer (Fusabond MN-493D by Dupont; Mw = 165,000) and 0.08 parts phosphite stabilizer Irgafos 168. See Wang, Tables 1 & 2 (Work Ex. 8A). Wang further teaches processes for producing molded articles using the thermoplastic composition in a twin-strew extruder. See Wang, [0098] and [0218] - [0222]. The present invention uses the transitional phrase, “consisting of .”

As of the date of this non-final office action, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Wang to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        
rdh